Order entered March 21, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01681-CV

                             WALTER MITCHELL, Appellant

                                              V.

                         TONYA CHANDLER, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-12330-J

                                          ORDER
       The Court has before it appellant’s March 18, 2013 motion to file late brief and amended

brief. The Court GRANTS the motion and ORDERS that the brief tendered by appellant on

March 18, 2013 be filed as of today’s date. The Court ORDERS that any amended brief be filed

by March 22, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE